OPINION
By THE COURT:
Decree for plaintiff.
Under the plain and undisputed facts, this court holds:
(1) That Howard Scott, Commissioner of Air Pollution, in accordance with his mandatory duty under Section 133.22 of the Codified Ordinances of the City of Cleveland, shall prepare and promulgate divisional rules and regulations for the purpose of effectuating the control of air pollution in the City of Cleveland;
(2) That the burning of combustible wastes on the lakefront constitutes a nuisance per se and is carried on in violation of §3767.02 R. C., and Sections 3.5323, 3.5327, 3.5329, 3.5331 of the Codified Ordinances of the City of Cleveland;
(3) That combustible wastes are deposited on the lakefront in violation of Sections 3.5519, 3.5521, and 3.5539 of the Codified Ordinances of the City of Cleveland.
Recognizing that the immediate enforcement of this order would be dangerous to the public health without some means existing for the continued disposal of this waste material, a further hearing is set for Monday, May 27, 1957, at 10:00 A. M., at which time counsel will be expected to assist the court in determining the time and manner of effectuating a complete abatement of the nuisance, i. e.:
1. Measures to reduce quantity of combustible waste to a minimum without prejudice to public health.
2. Conditions under which the fires that in the interim are absolutely necessary shall be conducted-to -bring about the least possible inconvenience to the general public.
*23. Control and. regulation of combustible wastes deposited in order that such material be kept to a minimum.
4. Terminal date for complete abatement. Exceptions. Order see journal.
SKEEL, PJ, HURD and KOVACHY, JJ, concur.